Citation Nr: 0522560	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  03-35 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for residuals of nose 
reconstruction.

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for residuals of a 
broken right hand.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from January 1982 to January 
1986. 

These claims come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.  The veteran testified in support of these 
claims at a hearing held at the RO before the Board in May 
2005.  

During the hearing, the veteran testified that he is claiming 
both entitlement to service connection for residuals of a 
broken right hand, an issue that is already certified on 
appeal, and entitlement to service connection for residuals 
of a gunshot wound to the right thumb, an issue that the RO 
has not yet decided.  Transcript at 12-14 (May 26, 2005).  
The Board refers this raised claim to the RO via the Appeals 
Management Center (AMC), in Washington, D.C. for appropriate 
action.  
 
For the reasons that follow, the Board remands all of the 
claims on appeal to AMC.  AMC will notify the veteran and his 
representative if they are required to take further action in 
support of these claims. 



REMAND

The veteran asserts that he is entitled to service connection 
for a back disorder, residuals of nose reconstruction, 
migraine headaches, a broken right hand, and PTSD.  
Additional action is necessary before the Board can decide 
these claims.

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be provided by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

In this case, the RO has determined that the veteran's 
service medical records are unavailable.  Therefore, VA's 
duty to assist the veteran in developing the evidence 
pertinent to his claims is heightened.  See Dixon v. 
Derwinski, 3 Vet. App. 261 (1992) (holding that, where a 
veteran's service medical records have been destroyed or 
lost, the Board is under a duty to advise the claimant to 
obtain other forms of evidence, such as lay testimony, to 
support his claim).  For the reasons that follow, the Board 
finds that VA has not yet satisfied this heightened duty to 
assist.  Therefore, any decision to proceed in adjudicating 
these claims would prejudice the veteran in the disposition 
thereof.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993). 

First, in a VCAA notice letter dated September 2002, the RO 
requested the veteran to identify the sources of all 
pertinent evidence he wished to have considered in support of 
his claims.  Thereafter, during a VA nose, sinus, larynx and 
pharynx examination conducted in October 2002, the veteran 
indicated that, in service from 1982 to 1986, he sustained 
multiple nose injuries as a member of the boxing team and 
underwent nose surgery at Womac Army Hospital.  He also 
indicated that, in 1985, he obtained an opinion in 
Connecticut regarding his nasal symptoms, and that after 
discharge, he received treatment for residual bouts of 
sinusitis from his primary physician in Pembroke, 
Massachusetts.  During a VA PTSD examination conducted the 
same month, the examiner indicated that the veteran's private 
therapist, who treated the veteran for substance abuse and 
depression, had referred him to VA for a compensation and 
pension examination.  To date, VA has not attempted to obtain 
records of the veteran's treatment or the opinion from these 
facilities/providers.  Given that they are pertinent to the 
claims on appeal, such action should be taken on remand.

Moreover, during his May 2005 hearing, the veteran testified 
that he had been seeing a chiropractor for back treatment for 
some time, that that doctor had related his back problems to 
his duties as a Special Forces soldier, and that he had been 
seeing a PTSD counselor for 12 to 15 years.  He also 
testified that he had received treatment for his broken right 
hand at Fort Benning, Georgia, during basic training.  Tr. at 
4, 10, 15-16.  In light of the veteran's testimony, the 
undersigned held the record open for 30 days so that the 
veteran would have an opportunity to submit records of the 
alleged treatment.  In July 2005, the veteran submitted a 
written statement from Mark Logan, D.C., but not the records 
upon which Dr. Logan relied in making his statement.  The 
veteran also did not submit the records of his psychiatric 
treatment by the PTSD counselor and right hand treatment at 
Fort Benning, Georgia.  Because the claims on appeal are 
being remanded for the purpose of requesting other pertinent 
records, the Board believes that VA should assist the veteran 
in securing records of the treatment alleged during the 
hearing.  

Second, the VCAA provides that VA must afford a claimant a 
medical examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  In this case, the RO afforded the veteran 
examinations of his nose and psychiatric disorder.  However, 
examinations of the veteran's back, headaches and right hand 
are also necessary.  As advised by VA after acknowledging the 
unavailability of the veteran's service medical records, the 
veteran submitted alternative evidence in support of his 
claims, specifically, written statements of two individuals 
who served with him on active duty, which confirm his 
assertions that he injured his back, right hand and head in 
service secondary to his military duties.  The veteran also 
submitted a written statement from Dr. Logan, a private 
chiropractor, which indicates that he has been treating the 
veteran for chronic low back pain since April 1986, and that 
the veteran has a history of such pain associated with 
multiple in-service traumas.  Despite this evidence, VA has 
not yet sought a medical opinion regarding whether any back 
disorder manifested by such pain, right hand disorder and/or 
headaches shown to exist are due to the in-service incidents 
described in the lay statements.  Such action is necessary on 
remand.

Third, the veteran asserts that he developed PTSD as a result 
of multiple stressors experienced in service from 1982 to 
1986, as a Special Forces soldier.  In October 2002, a VA 
examiner confirmed that the veteran had this disorder and 
attributed it, in part, to stressful events allegedly 
experienced during active service.  VA has not, however, 
taken any action in an effort to verify that the alleged 
incidents actually occurred.  The veteran, on the other hand, 
has submitted written statements from two individuals who 
served with him confirming, at least in part, that some of 
the incidents occurred.  This matter should be explored on 
remand in the manner described below.  

This appeal is REMANDED for the following action:

1.  AMC should contact the veteran and 
request him to provide the complete 
names, addresses and dates of treatment 
of all health care professionals, VA and 
non-VA, who have evaluated or treated his 
back, nose/sinuses, headaches, right 
hand, and psychiatric disorder since 1985 
and whose records are not already in the 
claims file.  AMC should specifically 
seek details of the veteran's alleged 
nose surgery at Womac Army Hospital, 1985 
nose evaluation by an individual in 
Connecticut, sinus care by a primary 
physician in Pembroke, Massachusetts, 
psychiatric care by a private therapist, 
treatment by Dr. Logan, PTSD counseling 
for the past 12 to 15 years, and 
treatment for a broken right hand at Fort 
Benning, Georgia.  

2.  AMC should ask the veteran to submit 
a more detailed written statement 
regarding the stressors that he 
experienced in service.  This statement 
should include the dates the stressors 
occurred, the places where they occurred, 
the unit to which the veteran was 
assigned at the time, and the full names 
of individuals who were injured and 
killed.  

3.  After securing any necessary 
authorization for the release of the 
veteran's treatment records, AMC should 
request, obtain and associate with the 
claims file the actual clinical records, 
inpatient and outpatient records, 
consultation reports, reports of 
diagnostic testing, progress notes, any 
other pertinent treatment records or 
evaluation reports, and any written 
opinions from all identified health care 
providers, including those specifically 
noted above.  If pertinent records are 
unavailable, AMC should document this 
fact in the record, notify the veteran of 
such unavailability and afford him the 
opportunity to submit to VA any such 
records in his possession.

4.  Based on the stressor statement and 
evidence submitted into the record, AMC 
should pursue all avenues of development 
in an attempt to verify the veteran's 
stressors, including contacting USASCRUR 
and any other appropriate authority and 
request each authority to send to VA all 
documentation that might be pertinent.  
AMC should also undertake any action 
necessary to reconstruct the veteran's 
service medical and personnel files, both 
of which appear to be missing.  

5.  After completion of the above, AMC 
should prepare a report as to whether the 
veteran participated in combat and/or 
state whether any specific stressor or 
stressors are established by the record, 
provide a detailed description of all 
stressors corroborated by the record, and 
make a determination as to whether the 
veteran is credible.  If AMC determines 
that no alleged stressor actually 
occurred, it should state this fact in 
writing in the record.

6.  If and only if AMC finds that either 
the veteran served in combat or at least 
one of the alleged stressors actually 
occurred, it should afford the veteran a 
psychiatric examination.  The purpose of 
this examination is to obtain an opinion 
as to whether the veteran's PTSD is due 
to verified combat status or a verified 
stressor.  AMC should forward the claims 
file and a copy of its stressor report to 
the examiner for review and ask the 
examiner to confirm in his written report 
that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should: 

a) opine whether it is at least 
as likely as not that the 
veteran's PTSD is related to 
his period of active service, 
specifically, to a verified in-
service stressor; and 

b) provide detailed rationale, 
with specific references to the 
record, for his opinion.

7.  AMC should also afford the veteran VA 
examinations of his back, right hand and 
headaches. VA should notify the veteran 
that if he does not attend the scheduled 
examinations, his failure to do so might 
adversely affect his claims for service 
connection for a back disorder, residuals 
of a broken right hand, and migraine 
headaches.  The purpose of these 
examinations is to determine whether the 
veteran currently has a back disorder, a 
right hand disorder, and/or headaches 
that are related to his period of active 
service.  AMC should forward the claims 
file to the examiners for review and ask 
the examiners to confirm in their written 
reports that they conducted such reviews. 
Following thorough evaluations, during 
which all indicated tests are performed, 
the examiners should: 

a) record all current back, 
right hand and head complaints 
and objectively note all 
clinical findings associated 
with the veteran's back, right 
hand and head; 

b) diagnose all back and right 
hand disorders and any type of 
headaches shown to exist; 

c) offer opinions as to whether 
it is at least as likely as not 
that each disorder is related 
to the veteran's period of 
active service; and 

d) provide detailed rationale, 
with specific references to the 
record, for their opinions.

8.  Thereafter, AMC should review the 
claims file and undertake any other 
notification and development actions 
required by the VCAA and its implementing 
regulations.  Such action should include 
informing the veteran of the nature of 
the evidence needed to support his 
claims, indicating whether the veteran 
should submit such evidence or whether VA 
will obtain and associate such evidence 
with the claims file, and requesting the 
veteran to submit any pertinent evidence 
in his possession.

9.  After all of the aforementioned 
development has been completed, AMC 
should readjudicate the veteran's claims 
based on all of the evidence of record.  
If AMC denies any benefit sought on 
appeal, it should provide the veteran and 
his representative a supplemental 
statement of the case and an opportunity 
to respond thereto before the case is 
returned to the Board for appellate 
review.

Thereafter, subject to current appellate procedure, the RO 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



	                     
______________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


